DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the statement “regardless of control of the power generation voltage…when the power generation voltage”.  It is not clear what would be the limits that define the power generation voltage.   It would appear that the only requirement would be if the voltage drops.

In claim 12, it is not clear what the external control apparatus is.  

Claims 7, 8, are rejected due to their dependency on claim 6.
The prior art will be applied as best understood.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 15; 11, 17; 10, 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The set of claims (9, 15) and (11, 17) and (10, 16) disclose exactly the same claim limitations and .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 6, 9, 12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura (JP 2009-225557 A).
Sugiura discloses regarding,
a power generation controller for a vehicle AC power generator comprising (see title): a voltage control circuit that controls a power-generation voltage of an AC power generator main body by controlling a field current flowing in a field coil 23 of the AC power generator main body 21 to be mounted in a vehicle; a low-voltage protection circuit (see Fig. 1) that performs operation of increasing the field current so as to raise the power-generation voltage, regardless of control of the power-generation voltage by the voltage control circuit, when the power-generation voltage or a voltage based on the power-generation voltage becomes lower than a predetermined voltage (see abstract); and a low-voltage-protection continuous operation prevention circuit that stops the low-voltage protection circuit from performing the operation, when the operation performed by the low-voltage protection circuit has continued for a time exceeding a predetermined time (see Figs. 4, 5, 6).
 Claims 9, 15, the voltage control circuit is provided outside thereof (see Fig. 1).
Claim 12, the predetermined voltage and the predetermined time can be set by an external control apparatus (see abstract).


Allowable Subject Matter
Claims 7, 8, 10, 11, 13, 14, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming all of the 112 issues noted above.
The prior art fails to disclose the internal power source as specifically described in claim 7, and the reset circuit as specifically described in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

March 8, 2021